DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Han (US 2,600,434).
RE claim 1, Han discloses a wireless communication apparatus comprising: a first baseband processor configured to perform a first communication operation based on a first radio access technology (RAT) (Figure 1); and a second baseband processor configured to perform a second communication operation based on a second RAT (Figure 1) , wherein the first baseband processor is configured to confirm, based on a result of decoding a first downlink signal corresponding to the first RAT, that the first downlink signal and a second downlink signal corresponding to the second RAT are received through a same first frequency band during the first communication operation, and generate a first support signal for supporting an operation of the second baseband processor, and the second baseband processor is configured to process the second downlink signal based on the first support signal (Figure 1 and Column 3 line 33 through column 4 line 26).
RE claim 2, Han discloses the wireless communication apparatus of claim 1 as set forth above. Note that Han further discloses further comprising: a radio frequency (RF) circuit configured to receive one of the first and second downlink signals via an antenna and be connected to the first and second baseband processors, wherein the RF circuit is further configured to, based on a switching control signal received from one of the first and second baseband processors, transmit the first downlink signal to the first baseband processor or transmit the second downlink signal to the second baseband processor (Figure 1 and Column 3 line 33 through column 4 line 26).
RE claim 12, Han discloses the wireless communication apparatus of claim 1 as set forth above. Note that Han further discloses wherein the first baseband processor is further configured to control such that a block related to the first communication operation is powered off after providing the first support signal to the second baseband processor (Figure 1 and Column 3 line 33 through column 4 line 26).
RE claim 13, Han discloses the wireless communication apparatus of claim 1 as set forth above. Note that Han further discloses wherein the second baseband (Figure 1 and Column 3 line 33 through column 4 line 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kwak et al. (US 2007/0183384, Kwak hereafter).
RE claim 3, Han discloses the wireless communication apparatus of claim 1 as set forth above. Note that Han further discloses first and second radio frequency (RF) circuits connected to the first and second baseband processors, respectively (Figure 1 and Column 3 line 33 through column 4 line 26).
Han does not explicitly disclose a demultiplexer configured to receive at least one of the first and second downlink signals via an antenna and be connected to the first and second RF circuits, wherein the demultiplexer is configured to, based on a switching control signal received from one of the first and second baseband processors, transmit the first downlink signal to the first RF circuit or transmit the second downlink signal to the second RF circuit.
However, Kwak teaches a demultiplexer configured to receive at least one of the first and second downlink signals via an antenna and be connected to the first and second RF circuits, wherein the demultiplexer is configured to, based on a switching control signal received from one of the first and second baseband processors, transmit the first downlink signal to the first RF circuit or transmit the second downlink signal to the second RF circuit (Paragraph 90).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Han with the teachings of Kwak since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 
RE claim 4, Han discloses the wireless communication apparatus of claim 1 as set forth above. Note that Han further discloses a radio frequency (RF) circuit configured to receive at least one of the first and second downlink signals via an antenna (Figure 1 and Column 3 line 33 through column 4 line 26).
Han does not explicitly disclose a share block having an input end connected to the RF circuit and configured to, based on a switching control signal received from one of the first and second baseband processors, transmit the first downlink signal to the first baseband processor or transmit the second downlink signal to the second baseband processor.
However, Kwak teaches a share block having an input end connected to the RF circuit and configured to, based on a switching control signal received from one of the first and second baseband processors, transmit the first downlink signal to the first baseband processor or transmit the second downlink signal to the second baseband processor (Paragraph 90).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Han with the teachings of Kwak since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 
RE claim 6, Han in view of Kwak discloses the wireless communication apparatus of claim 4 as set forth above. Note that Han further discloses wherein the share block, the first baseband processor, and the second baseband processor are serially connected in order, and the first baseband processor is configured to perform the first communication operation prior to the second baseband processor (Figure 1 and Column 3 line 33 through column 4 line 26).
RE claim 7, Han in view of Kwak discloses the wireless communication apparatus of claim 4 as set forth above. Note that Han further discloses wherein the share block, the second baseband processor, and the first baseband processor are serially connected in order, and the second baseband processor is configured to perform the second communication operation prior to the first baseband processor (Figure 1 and Column 3 line 33 through column 4 line 26)
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kwak and further in view of Kishi (US 2004/0185810).
RE claim 5, Han in view of Kwak discloses the wireless communication apparatus of claim 4 as set forth above. Han in view of Kwak does not explicitly disclose a filter configured to selectively filter a frequency band; an automatic gain controller (AGC) configured to adjust an amplitude of the first downlink signal or the second downlink signal; and an automatic frequency controller (AFC) configured to correct frequency mismatch.
(Paragraph 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Han in view of Kwak with the teachings of Kishi since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 8-9, 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Wang et al. (US 2011/0194428, Wang hereafter).
RE claim 8, Han discloses the wireless communication apparatus of claim 1 as set forth above. Han does not explicitly disclose wherein the result of decoding of the first downlink signal comprises information regarding whether there is a multicast/broadcast traffic.
However, Wang teaches wherein the result of decoding of the first downlink signal comprises information regarding whether there is a multicast/broadcast traffic (Claim 1 of Wang).

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 9, Han in view of Wang discloses the wireless communication apparatus of claim 8 as set forth above. Han does not explicitly disclose wherein, when there is the multicast/broadcast traffic, the first baseband processor is further configured to recognize that the second downlink signal is received and generate the first support signal.
However, Wang teaches wherein, when there is the multicast/broadcast traffic, the first baseband processor is further configured to recognize that the second downlink signal is received and generate the first support signal (Claim 1 of Wang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Han with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known 
RE claim 11, Han discloses the wireless communication apparatus of claim 1 as set forth above. Han does not explicitly disclose wherein the first support signal comprises synchronization information for the first communication operation, and the second baseband processor is further configured to acquire, based on the synchronization information, position information of an MBFSN subframe in which the second downlink signal is arranged, and process the second downlink signal based on the acquired position information of the MBFSN subframe.
However, Wang teaches wherein the first support signal comprises synchronization information for the first communication operation, and the second baseband processor is further configured to acquire, based on the synchronization information, position information of an MBFSN subframe in which the second downlink signal is arranged, and process the second downlink signal based on the acquired position information of the MBFSN subframe (Claim 1 of Wang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Han with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 
RE claim 17, Han discloses a wireless communication apparatus comprising a plurality of baseband processors configured to perform communication operations based on heterogeneous radio access technologies (RATs)  and decoding of a first downlink signal processed by each of the baseband processors during a first communication operation of each of the baseband processors, whether a second downlink signal for another second communication operation is received through a frequency band allocated to the first communication operation, and generate a support signal for supporting a second communication operation of another baseband processor (Figure 1 and Column 3 line 33 through column 4 line 26).
Han does not explicitly disclose determine, based on a result of physical downlink control channel (PDCCH) decoding of a first downlink signal
However, Wang teaches determine, based on a result of physical downlink control channel (PDCCH) decoding of a first downlink signal (Claim 1 of Wang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Han with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 
RE claim 18, Han discloses the wireless communication apparatus of claim 17 as set forth above. Han does not explicitly disclose wherein the result of the PDCCH decoding of the first downlink signal comprises information regarding whether there is a multicast/broadcast traffic.
However, Wang teaches wherein the result of the PDCCH decoding of the first downlink signal comprises information regarding whether there is a multicast/broadcast traffic (Claim 1 of Wang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Han with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 19, Han discloses the wireless communication apparatus of claim 18 as set forth above. Han does not explicitly disclose wherein the support signal comprises synchronization information for the first communication operation, and the another baseband processor is configured to perform the second communication operation by using the synchronization information in response to the support signal.
(Claim 1 of Wang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Han with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 20, Han discloses the wireless communication apparatus of claim 19 as set forth above. Note that Han further discloses a radio frequency (RF) circuit configured to route a plurality of downlink signals that are received through a same frequency band and are based on heterogeneous RATs to the plurality of baseband processors, to which the plurality of downlink signals respectively correspond (Figure 1 and Column 3 line 33 through column 4 line 26).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Singh et al. (US 2018/0206282, Singh hereafter).
RE claim 14, Han discloses the wireless communication apparatus of claim 1 as set forth above. Han does not explicitly disclose wherein the first RAT comprises a Long Term Evolution (LTE) RAT, and the second RAT comprises a 5G RAT.
However, Singh teaches wherein the first RAT comprises a Long Term Evolution (LTE) RAT, and the second RAT comprises a 5G RAT (Paragraph 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Han with the teachings of Singh since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Novlan et al. (US 2018/0367985, Novlan hereafter).
RE claim 15, Han discloses a wireless communication apparatus comprising: a baseband processor configured to perform a communication operation based on a first radio access technology (RAT), wherein, when receiving a downlink signal corresponding to the first RAT through a frequency band allocated for communication based on a second RAT, from a base station (Figure 1 and Column 3 line 33 through column 4 line 26)

However, Novlan teaches the baseband processor is further configured to acquire a synchronization signal (SS) burst from the downlink signal and perform synchronization with the base station, detect the downlink signal by acquiring an upper layer signal included in the downlink signal, and process the detected downlink signal (Paragraph 56, 57 and 69-73, 5G synchronization signal blocks are multiplexed within regular LTE DL and MBSFN subframes, Figure 19, and paragraphs 92-94).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Han with the teachings of Novlan since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

RE claim 10, prior arts do not explicitly disclose, teach or suggest decoding a physical downlink control channel (PDCCH) of the first downlink signal by using an M-Radio-Network Temporary Identifier (RNTI), and determine whether there is the multicast/broadcast traffic based a resultant value of a cyclic redundancy check (CRC) of the result of decoding.
RE claim 16, prior arts do not explicitly disclose, teach or suggest wherein the upper layer signal comprises valid slot-related configuration information including at least one from among a slot length, subcarrier spacing (SCS) information, and position information about a valid slot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James P Duffy/Primary Examiner, Art Unit 2461